DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/4/2021, and 5/22/2020 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 of Application 16/742437 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 16 respectively of US Patent No. 10,535,057 to Gosalia (hereinafter referred to as Gosalia), in view of US 2015/0046324 to de la Cropte de Chanterac et al. (hereinafter  in view of US 2017/0032366 to Kumar et al. (hereinafter referred to as Kumar).  
In regards to the independent claims, claims 1, 9, and 16 of Gosalia includes all of the limitations of independent claims 1, 8, and 15 of 16-742437 respectively, except the limitations of “transmitting information corresponding to the reference ID to a merchant device associated with the transaction, determining a trusted device associated with the first computing device, and transmitting a transaction approval request to the trusted device; and in response to receiving information corresponding to an approval of the transaction from the trusted device, transmitting a payment form the user account to an account associated with the merchant device”.  
Cropte teaches transmitting information corresponding to the reference ID (at step 1106, the CPU causes a response to the EMF to include data associated with the user account and causes the response to be received by the active target system 1002 at step 1108, para. 0042, fig. 11) to a merchant device associated with the transaction (active target system can deduct a payment from the account of the user, para. 0041), and transmitting a transaction approval request (at step 1106, the CPU causes a response to the EMF to include data associated with the user account and causes the response to be received by the active target system 1002 at step 1108, para. 0042, fig. 11), and in response to receiving information corresponding to an approval of the transaction (The EMF response from the NFC system 328 can be decoded by the active target system 1002 in order to obtain account related data from the NFC system 328 to deduct a payment form the account of the user, para. 0041, fig. 10), transmitting a payment from the user account (active target system can deduct a payment from the account of the user, para. 0041) to an account associated with the merchant device (using the account related data, the active target system 1002 can deduct a payment from the account of the user to make a passive transaction when the mobile device 102 battery does not have enough charge, para. 0041).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Gosalia with the system of Cropte to provide transmitting information corresponding to the reference ID to a merchant device associated with the transaction and transmitting a transaction approval request, and in response to receiving information corresponding to an approval of the transaction, transmitting a payment from the user account to an account associated with the merchant device.  The motivation for doing so would have been complete a payment for a transaction when a mobile device has a battery level below a threshold (Cropte, para. 0041).  
However, the combination of Gosalia and Cropte fails to disclose: determining a trusted device associated with the first computing device, transmitting a transaction approval request to the trusted device, and receiving information corresponding to an approval from the trusted device.
Kumar teaches determining a trusted device (redirecting system 200 accesses user selected data from databases and identifies one or more devices trusted by the user for making payments online, para. 0023) associated with the first computing device (device identifying module 220 identifies a second device that is trusted by the user which may be a second device previously used by the user to make a payment for a previous purchase, para. 0038), transmitting a transaction approval request to the trusted device (redirecting system transmits a communication with a URL to the payment page, to a device trusted for payment, para. 0023), and receiving information corresponding to an approval from the trusted device (based on a selection by the user of the URL, the redirecting system causes a display of the payment page on the device trusted for payment and accepts payment for the product or service, para. 0023).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Gosalia with the system of Kumar to provide determining a trusted device associated with the first computing device, transmitting a transaction approval request to the trusted device, and receiving information corresponding to an approval from the trusted device.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been for a redirecting system to transfer a communication with a URL to the payment page to a device trusted for payment so that the user can complete the transaction (Kumar, para. 0023).  In regards to the dependent claims: claims 8, and 11, of Gosalia includes all of the limitations of dependent claims 4, 10, and 17 of 16-742437.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 7-9, 11, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0046324 to de la Cropte de Chanterac et al. (hereinafter referred to as Cropte), in view of US 2017/0032366 to Kumar et al. (hereinafter referred to as Kumar).

In regards to claim 1, Cropte discloses a system (system for using a computing device to perform payment transactions during a low battery state, abstract), comprising: one or more computer-readable memories storing program instructions (system for mobile device 102 includes mass storage memory 314 and random access memory 314, para. 0033); and one or more processors configured to execute the program instructions to cause the system to perform operations (mobile device 102 includes power management unit (PMU) 326 that is configured to control power from the battery 330 to the various accessories and subsystems of the mobile device 102 including the central processing unit (CPU) 316 and graphics processor unit (GPU) 316, paras. 0033-0034, fig. 10) comprising: receiving, from a first computing device of a user (mobile device 102 can provide the user with a means for conducting payment transactions with persons, businesses, or any other target for accepting payment through a computing device, para. 0030), a request to perform a transaction using a user account associated with the user (multiple payment accounts can be stored at the mass storage memory 314 of the mobile device, para. 0039); detecting that a battery level of a first computing device is below a threshold level (at step 504 of method 500 for transitioning to wallet off mode, the CPU 316 determines that the charge level of a battery 330 of the mobile device 102 is at or below a wallet mode threshold 202, para. 0036, fig. 5); in response to the detecting that the battery level of the first computing device is below the threshold level (at step 506 the CPU 316 causes current to not be received by multiple subsystems of the battery, para. 0036, fig. 5): creating a reference identifier (ID) corresponding to the user account (computing device can include stored accounts or cards that are emulated by the NFC system so that the target system can associate the computing device with a user account (i.e., the source of payment), para. 0025), transmitting information corresponding to the reference ID (at step 1106, the CPU causes a response to the EMF to include data associated with the user account and causes the response to be received by the active target system 1002 at step 1108, para. 0042, fig. 11) to a merchant device associated with the transaction (active target system can deduct a payment from the account of the user, para. 0041), and transmitting a transaction approval request (at step 1106, the CPU causes a response to the EMF to include data associated with the user account and causes the response to be received by the active target system 1002 at step 1108, para. 0042, fig. 11); and in response to receiving information corresponding to an approval of the transaction (The EMF response from the NFC system 328 can be decoded by the active target system 1002 in order to obtain account related data from the NFC system 328 to deduct a payment form the account of the user, para. 0041, fig. 10), transmitting a payment from the user account (active target system can deduct a payment from the account of the user, para. 0041) to an account associated with the merchant device (using the account related data, the active target system 1002 can deduct a payment from the account of the user to make a passive transaction when the mobile device 102 battery does not have enough charge, para. 0041).  However, Cropte fails to disclose determining a trusted device associated with the first computing device, transmitting a transaction approval request to the trusted device, and receiving information corresponding to an approval from the trusted device.
Kumar, in the related field of redirecting completion of a transaction to a trusted device, teaches determining a trusted device (redirecting system 200 accesses user selected data from databases and identifies one or more devices trusted by the user for making payments online, para. 0023) associated with the first computing device (device identifying module 220 identifies a second device that is trusted by the user which may be a second device previously used by the user to make a payment for a previous purchase, para. 0038), transmitting a transaction approval request to the trusted device (redirecting system transmits a communication with a URL to the payment page, to a device trusted for payment, para. 0023), and receiving information corresponding to an approval from the trusted device (based on a selection by the user of the URL, the redirecting system causes a display of the payment page on the device trusted for payment and accepts payment for the product or service, para. 0023).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Cropte with the method of Kumar to provide determining a trusted device associated with the first computing device, transmitting a transaction approval request to the trusted device, and receiving information corresponding to an approval from the trusted device.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been for a redirecting system to transfer a communication with a URL to the payment page to a device trusted for payment so that the user can complete the transaction (Kumar, para. 0023).

In regards to claim 2, modified Cropte discloses the system of claim 1, and further discloses wherein the transmitting information corresponding to the reference ID (at step 1106, the CPU causes a response to the EMF to include data associated with the user account and causes the response to be received by the active target system 1002 at step 1108, para. 0042, fig. 11) to a merchant device associated with the transaction (active target system can deduct a payment from the account of the user, para. 0041) causes a payment interface to be loaded on the merchant device, wherein the payment interface includes information associated with the user account (at step 1108, the CPU 316 causes the response to be received by the active target system 1002 which can thereafter filter the data from the EMF in order to finalize a transaction such as a payment, para. 0042).

In regards to claim 4, modified Cropte discloses the system of claim 1, but fails to disclose the operations further comprising receiving a request for payment from the merchant device, wherein the request for payment is transmitted based on a selection of a selectable element associated with the reference ID.
Kumar, in the related field of redirecting completion of a transaction to a trusted device, teaches the operations further comprising receiving a request for payment from the merchant device (redirecting system transmits a communication with a URL to the payment page, to a device trusted for payment, para. 0023), wherein the request for payment is transmitted based on a selection of a selectable element associated with the reference ID (based on a selection by the user of the URL, the redirecting system causes a display of the payment page on the device trusted for payment and accepts payment for the product or service, para. 0023).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Cropte with the method of Kumar to provide receiving a request for payment from the merchant device, wherein the request for payment is transmitted based on a selection of a selectable element associated with the reference ID.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been for a redirecting system to transfer a communication with a URL to the payment page to a device trusted for payment so that the user can complete the transaction (Kumar, para. 0023).

In regards to claim 7, modified Cropte discloses the system of claim 1, wherein the transaction approval request (at step 1106, the CPU causes a response to the EMF to include data associated with the user account and causes the response to be received by the active target system 1002 at step 1108, para. 0042, fig. 11) includes transaction information corresponding to the transaction (target system 1002 filters the data from the EMF in order to finalize a transaction such as a payment, para. 0042) and user information corresponding to the user (at step 1106, the CPU causes a response to the EMF to include data associated with the user account and causes the response to be received by the active target system 1002 at step 1108, para. 0042, fig. 11).

In regards to claim 8, Cropte discloses a method (system for using a computing device to perform payment transactions during a low battery state, abstract), comprising: receiving, from a first computing device of a user (mobile device 102 e can provide the user with a means for conducting payment transactions with persons, businesses, or any other target for accepting payment through a computing device, para. 0030), a request to perform a transaction using a user account associated with the user (multiple payment accounts can be stored at the mass storage memory 314 of the mobile device, para. 0039); detecting that a battery level of a first computing device is below a threshold level (at step 504 of method 500 for transitioning to wallet off mode, the CPU 316 determines that the charge level of a battery 330 of the mobile device 102 is at or below a wallet mode threshold 202, para. 0036, fig. 5); in response to the detecting that the battery level of the first computing device is below the threshold level (at step 506 the CPU 316 causes current to not be received by multiple subsystems of the battery, para. 0036, fig. 5): creating a reference identifier (ID) corresponding to the user account (computing device can include stored accounts or cards that are emulated by the NFC system so that the target system can associate the computing device with a user account (i.e., the source of payment), para. 0025), transmitting information corresponding to the reference ID (at step 1106, the CPU causes a response to the EMF to include data associated with the user account and causes the response to be received by the active target system 1002 at step 1108, para. 0042, fig. 11) to a merchant device associated with the transaction (active target system can deduct a payment from the account of the user, para. 0041), and transmitting a transaction approval request (at step 1106, the CPU causes a response to the EMF to include data associated with the user account and causes the response to be received by the active target system 1002 at step 1108, para. 0042, fig. 11); and in response to receiving information corresponding to an approval of the transaction (The EMF response from the NFC system 328 can be decoded by the active target system 1002 in order to obtain account related data from the NFC system 328 to deduct a payment form the account of the user, para. 0041, fig. 10), transmitting a payment from the user account (active target system can deduct a payment from the account of the user, para. 0041) to an account associated with the merchant device (using the account related data, the active target system 1002 can deduct a payment from the account of the user to make a passive transaction when the mobile device 102 battery does not have enough charge, para. 0041). However, Cropte fails to disclose determining a trusted device associated with the first computing device, transmitting a transaction approval request to the trusted device, and receiving information corresponding to an approval from the trusted device.
Kumar, in the related field of redirecting completion of a transaction to a trusted device, teaches determining a trusted device (redirecting system 200 accesses user selected data from databases and identifies one or more devices trusted by the user for making payments online, para. 0023) associated with the first computing device (device identifying module 220 identifies a second device that is trusted by the user which may be a second device previously used by the user to make a payment for a previous purchase, para. 0038), transmitting a transaction approval request to the trusted device (redirecting system transmits a communication with a URL to the payment page, to a device trusted for payment, para. 0023), and receiving information corresponding to an approval from the trusted device (based on a selection by the user of the URL, the redirecting system causes a display of the payment page on the device trusted for payment and accepts payment for the product or service, para. 0023).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Cropte with the method of Kumar to provide determining a trusted device associated with the first computing device, transmitting a transaction approval request to the trusted device, and receiving information corresponding to an approval from the trusted device.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been for a redirecting system to transfer a communication with a URL to the payment page to a device trusted for payment so that the user can complete the transaction (Kumar, para. 0023).

In regards to claim 9, modified Cropte discloses the method of claim 8, wherein the transmitting information corresponding to the reference ID (at step 1106, the CPU causes a response to the EMF to include data associated with the user account and causes the response to be received by the active target system 1002 at step 1108, para. 0042, fig. 11) to the merchant device (active target system can deduct a payment from the account of the user, para. 0041) causes a payment interface to be loaded on the merchant device, wherein the payment interface includes information associated with the user account (at step 1108, the CPU 316 causes the response to be received by the active target system 1002 which can thereafter filter the data from the EMF in order to finalize a transaction such as a payment, para. 0042).

In regards to claim 11, modified Cropte discloses the method of claim 8, but fails to disclose the method further comprising receiving a request for payment from the merchant device, wherein the request for payment is transmitted based on a selection of a selectable element associated with the reference ID.
Kumar, in the related field of redirecting completion of a transaction to a trusted device, teaches the method further comprising receiving a request for payment from the merchant device (redirecting system transmits a communication with a URL to the payment page, to a device trusted for payment, para. 0023), wherein the request for payment is transmitted based on a selection of a selectable element associated with the reference ID (based on a selection by the user of the URL, the redirecting system causes a display of the payment page on the device trusted for payment and accepts payment for the product or service, para. 0023).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Cropte with the method of Kumar to provide receiving a request for payment from the merchant device, wherein the request for payment is transmitted based on a selection of a selectable element associated with the reference ID.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been for a redirecting system to transfer a communication with a URL to the payment page to a device trusted for payment so that the user can complete the transaction (Kumar, para. 0023).

In regards to claim 14, modified Cropte discloses the method of claim 8, and further discloses wherein the transaction approval request (at step 1106, the CPU causes a response to the EMF to include data associated with the user account and causes the response to be received by the active target system 1002 at step 1108, para. 0042, fig. 11) includes transaction information corresponding to the transaction (target system 1002 filters the data from the EMF in order to finalize a transaction such as a payment, para. 0042) and user information corresponding to the user (at step 1106, the CPU causes a response to the EMF to include data associated with the user account and causes the response to be received by the active target system 1002 at step 1108, para. 0042, fig. 11).

In regards to claim 15, Cropte discloses a non-transitory computer-readable medium storing computer-executable instructions (system for mobile device 102 includes mass storage memory 314 and random access memory 314, para. 0033), that in response to execution by one or more hardware processors, causes the one or more hardware processors to perform operations (mobile device 102 includes power management unit (PMU) 326 that is configured to control power from the battery 330 to the various accessories and subsystems of the mobile device 102 including the central processing unit (CPU) 316 and graphics processor unit (GPU) 316, paras. 0033-0034, fig. 10) comprising: receiving, from a first computing device of a user (mobile device 102 can provide the user with a means for conducting payment transactions with persons, businesses, or any other target for accepting payment through a computing device, para. 0030), a request to perform a transaction using a user account associated with the user (multiple payment accounts can be stored at the mass storage memory 314 of the mobile device, para. 0039); detecting that a battery level of a first computing device is below a threshold level (at step 504 of method 500 for transitioning to wallet off mode, the CPU 316 determines that the charge level of a battery 330 of the mobile device 102 is at or below a wallet mode threshold 202, para. 0036, fig. 5); in response to the detecting that the battery level of the first computing device is below the threshold level (at step 506 the CPU 316 causes current to not be received by multiple subsystems of the battery, para. 0036, fig. 5): creating a reference identifier (ID) corresponding to the user account (computing device can include stored accounts or cards that are emulated by the NFC system so that the target system can associate the computing device with a user account (i.e., the source of payment), para. 0025), transmitting information corresponding to the reference ID (at step 1106, the CPU causes a response to the EMF to include data associated with the user account and causes the response to be received by the active target system 1002 at step 1108, para. 0042, fig. 11) to a merchant device associated with the transaction (active target system can deduct a payment from the account of the user, para. 0041), and transmitting a transaction approval request (at step 1106, the CPU causes a response to the EMF to include data associated with the user account and causes the response to be received by the active target system 1002 at step 1108, para. 0042, fig. 11); and in response to receiving information corresponding to an approval of the transaction (The EMF response from the NFC system 328 can be decoded by the active target system 1002 in order to obtain account related data from the NFC system 328 to deduct a payment form the account of the user, para. 0041, fig. 10), transmitting a payment from the user account (active target system can deduct a payment from the account of the user, para. 0041) to an account associated with the merchant device (using the account related data, the active target system 1002 can deduct a payment from the account of the user to make a passive transaction when the mobile device 102 battery does not have enough charge, para. 0041).  However, Cropte fails to disclose determining a trusted device associated with the first computing device, transmitting a transaction approval request to the trusted device, and receiving information corresponding to an approval from the trusted device.
Kumar, in the related field of redirecting completion of a transaction to a trusted device, teaches determining a trusted device (redirecting system 200 accesses user selected data from databases and identifies one or more devices trusted by the user for making payments online, para. 0023) associated with the first computing device (device identifying module 220 identifies a second device that is trusted by the user which may be a second device previously used by the user to make a payment for a previous purchase, para. 0038), transmitting a transaction approval request to the trusted device (redirecting system transmits a communication with a URL to the payment page, to a device trusted for payment, para. 0023), and receiving information corresponding to an approval from the trusted device (based on a selection by the user of the URL, the redirecting system causes a display of the payment page on the device trusted for payment and accepts payment for the product or service, para. 0023).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Cropte with the method of Kumar to provide determining a trusted device associated with the first computing device, transmitting a transaction approval request to the trusted device, and receiving information corresponding to an approval from the trusted device.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been for a redirecting system to transfer a communication with a URL to the payment page to a device trusted for payment so that the user can complete the transaction (Kumar, para. 0023).

In regards to claim 16, modified Cropte discloses the non-transitory computer-readable medium of claim 15, and further discloses wherein the transmitting information corresponding to the reference ID (at step 1106, the CPU causes a response to the EMF to include data associated with the user account and causes the response to be received by the active target system 1002 at step 1108, para. 0042, fig. 11) to the merchant device (active target system can deduct a payment from the account of the user, para. 0041) causes a payment interface to be loaded on the merchant device, wherein the payment interface includes information associated with the user account (at step 1108, the CPU 316 causes the response to be received by the active target system 1002 which can thereafter filter the data from the EMF in order to finalize a transaction such as a payment, para. 0042).

In regards to claim 18, modified Cropte discloses the non-transitory computer-readable medium of claim 15, but fails to disclose the operations further comprising receiving a request for payment from the merchant device, wherein the request for payment is transmitted based on a selection of a selectable element associated with the reference ID.
Kumar, in the related field of redirecting completion of a transaction to a trusted device, teaches the operations further comprising receiving a request for payment from the merchant device (redirecting system transmits a communication with a URL to the payment page, to a device trusted for payment, para. 0023), wherein the request for payment is transmitted based on a selection of a selectable element associated with the reference ID (based on a selection by the user of the URL, the redirecting system causes a display of the payment page on the device trusted for payment and accepts payment for the product or service, para. 0023).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Cropte with the method of Kumar to provide receiving a request for payment from the merchant device, wherein the request for payment is transmitted based on a selection of a selectable element associated with the reference ID.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been for a redirecting system to transfer a communication with a URL to the payment page to a device trusted for payment so that the user can complete the transaction (Kumar, para. 0023).

Claims 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cropte), in view of Kumar, and further in view of US 2015/0026057 to Calman et al. (hereinafter referred to as Calman).

In regards to claim 3, modified Cropte discloses the system of claim 2, but fails to disclose wherein the information associated with the user account includes a spending limit associated with the user, or one or more merchant locations where the user account may be used for a payment.
Calman, in the related field of completing mobile banking transactions with different devices, teaches wherein the information associated with the user account includes a spending limit associated with the user (the transaction request for the mobile banking transaction is a financial transaction including checking an account balance, paras. 0008).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Cropte with the system of Calman to provide wherein the information associated with the user account includes a spending limit associated with the user.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to complete a mobile banking transaction request to determine a checking account balance (Calman, para. 0112, fig. 3).

In regards to claim 5, modified Cropte discloses the system of claim 1, and further discloses wherein the transmitting information corresponding to the reference ID (at step 1106, the CPU causes a response to the EMF to include data associated with the user account and causes the response to be received by the active target system 1002 at step 1108, para. 0042, fig. 11) to the merchant device (active target system can deduct a payment from the account of the user, para. 0041) includes transmitting an element that is associated with the reference ID (The EMF response from the NFC system 328 can be decoded by the active target system 1002 in order to obtain account related data from the NFC system 328 to deduct a payment form the account of the user, para. 0041, fig. 10), but fails to disclose transmitting a selectable element that is associated with the reference ID.
Calman, in the related field of completing mobile banking transactions with different devices, teaches transmitting a selectable element that is associated with the reference ID (at block 308 the notification of a proposed transaction request is provided by a mobile banking application to the selected mobile device with a selectable link in the notification that redirects the user to a user interface with a login page for completing the transaction, paras. 0124-0125, fig. 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Cropte with the method of Calman to provide transmitting a selectable element that is associated with the reference ID.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to provide a selectable link to redirect the user to an online banking application on a mobile device of the user that may be initiated to complete the transaction (Calman, para. 0125).

In regards to claim 10, modified Cropte discloses the method of claim 9, but fails to disclose wherein the information associated with the user account includes a spending limit associated with the user, or one or more merchant locations where the user account may be used for a payment.
Calman, in the related field of completing mobile banking transactions with different devices, teaches wherein the information associated with the user account includes a spending limit associated with the user (the transaction request for the mobile banking transaction is a financial transaction including checking an account balance, paras. 0008).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Cropte with the system of Calman to provide wherein the information associated with the user account includes a spending limit associated with the user.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to complete a mobile banking transaction request to determine a checking account balance (Calman, para. 0112, fig. 3).

In regards to claim 12, modified Cropte discloses the method of claim 8, and further discloses wherein the transmitting the information corresponding to the reference ID (at step 1106, the CPU causes a response to the EMF to include data associated with the user account and causes the response to be received by the active target system 1002 at step 1108, para. 0042, fig. 11) to the merchant device (active target system can deduct a payment from the account of the user, para. 0041) includes transmitting an element that is associated with the reference ID (The EMF response from the NFC system 328 can be decoded by the active target system 1002 in order to obtain account related data from the NFC system 328 to deduct a payment form the account of the user, para. 0041, fig. 10), but fails to disclose transmitting a selectable element that is associated with the reference ID.
Calman, in the related field of completing mobile banking transactions with different devices, teaches transmitting a selectable element that is associated with the reference ID (at block 308 the notification of a proposed transaction request is provided by a mobile banking application to the selected mobile device with a selectable link in the notification that redirects the user to a user interface with a login page for completing the transaction, paras. 0124-0125, fig. 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Cropte with the method of Calman to provide transmitting a selectable element that is associated with the reference ID.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to provide a selectable link to redirect the user to an online banking application on a mobile device of the user that may be initiated to complete the transaction (Calman, para. 0125).

In regards to claim 17, modified Cropte discloses the non-transitory computer-readable medium of claim 16, but fails to disclose wherein the information associated with the user account includes a spending limit associated with the user, or one or more merchant locations where the user account may be used for a payment.
Calman, in the related field of completing mobile banking transactions with different devices, teaches wherein the information associated with the user account includes a spending limit associated with the user (the transaction request for the mobile banking transaction is a financial transaction including checking an account balance, paras. 0008).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Cropte with the system of Calman to provide wherein the information associated with the user account includes a spending limit associated with the user.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to complete a mobile banking transaction request to determine a checking account balance (Calman, para. 0112, fig. 3).

In regards to claim 19, modified Cropte discloses the non-transitory computer-readable medium of claim 15, and further discloses wherein the transmitting the information corresponding to the reference ID (at step 1106, the CPU causes a response to the EMF to include data associated with the user account and causes the response to be received by the active target system 1002 at step 1108, para. 0042, fig. 11) to the merchant device (active target system can deduct a payment from the account of the user, para. 0041) includes transmitting an element that is associated with the reference ID (The EMF response from the NFC system 328 can be decoded by the active target system 1002 in order to obtain account related data from the NFC system 328 to deduct a payment form the account of the user, para. 0041, fig. 10), but fails to disclose transmitting a selectable element that is associated with the reference ID..
Calman, in the related field of completing mobile banking transactions with different devices, teaches transmitting a selectable element that is associated with the reference ID (at block 308 the notification of a proposed transaction request is provided by a mobile banking application to the selected mobile device with a selectable link in the notification that redirects the user to a user interface with a login page for completing the transaction, paras. 0124-0125, fig. 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Cropte with the method of Calman to provide transmitting a selectable element that is associated with the reference ID.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to provide a selectable link to redirect the user to an online banking application on a mobile device of the user that may be initiated to complete the transaction (Calman, para. 0125).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cropte, in view of Kumar, and further in view of US 2012/0276852 to Gosset et al. (hereinafter referred to as Gosset).

In regards to claim 6, modified Cropte discloses the system of claim 1, and further discloses determining that the device is within a threshold distance of the first computing device (at step 508, current is provided to NFC system 328 from the battery 330 for detecting a target system capable of initiating a payment transaction, para. 0036, fig. 5), but fails to disclose wherein the determining the trusted device associated with the first computing device includes determining that the trusted device is within a threshold distance of the first computing device.
Gosset, in the related field of proximity based mobile message deliver, teaches determining the trusted device associated with the first computing device (first mobile terminal 101 and second mobile terminal 103 have been previously paired, para. 0025, fig. 1) includes determining that the trusted device is within a threshold distance of the first computing device (first mobile terminal 101 determines at 206 whether it is in proximity to the second mobile terminal 103, paras. 0035-0036, fig. 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Cropte with the system of Gosset to provide wherein the determining the trusted device associated with the first computing device includes determining that the trusted device is within a threshold distance of the first computing device.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to determine if a trusted device is within proximity of the mobile device for transferring a message (Gosset, paras. 0033-0034).

In regards to claim 13, modified Cropte discloses the method of claim 8, but fails to disclose wherein the determining the trusted device associated with the first computing device includes determining that the trusted device is within a threshold distance of the first computing device.
Gosset, in the related field of proximity based mobile message deliver, teaches wherein the determining the trusted device associated with the first computing device (first mobile terminal 101 and second mobile terminal 103 have been previously paired, para. 0025, fig. 1) includes determining that the trusted device is within a threshold distance of the first computing device (first mobile terminal 101 determines at 206 whether it is in proximity to the second mobile terminal 103, paras. 0035-0036, fig. 2).  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Cropte with the system of Gosset to provide wherein the determining the trusted device associated with the first computing device includes determining that the trusted device is within a threshold distance of the first computing device.  The motivation for doing so would have been to determine if a trusted device is within proximity of the mobile device for transferring a message (Gosset, paras. 0033-0034).

In regards to claim 20, modified Cropte discloses the non-transitory computer-readable medium of claim 15, but fails to disclose wherein the determining the trusted device associated with the first computing device includes determining that the trusted device is within a threshold distance of the first computing device.
Gosset, in the related field of proximity based mobile message deliver, teaches wherein the determining the trusted device associated with the first computing device (first mobile terminal 101 and second mobile terminal 103 have been previously paired, para. 0025, fig. 1) includes determining that the trusted device is within a threshold distance of the first computing device (first mobile terminal 101 determines at 206 whether it is in proximity to the second mobile terminal 103, paras. 0035-0036, fig. 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Cropte with the system of Gosset to provide wherein the determining the trusted device associated with the first computing device includes determining that the trusted device is within a threshold distance of the first computing device.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to determine if a trusted device is within proximity of the mobile device for transferring a message (Gosset, paras. 0033-0034).

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 103 set forth in this Office Action.
The following is Examiner's statement of reasons for allowable subject matter of independent clams 1, 8, and 15 over 35 U.S.C. 101.
The steps in independent claim 1 of: “receiving, from a first computing device of a user, a request to perform a transaction using a user account associated with the user; detecting that a battery level of a first computing device is below a threshold level; in response to the detecting that the battery level of the first computing device is below the threshold level: creating a reference identifier (ID) corresponding to the user account, transmitting information corresponding to the reference ID to a merchant device associated with the transaction, determining a trusted device associated with the first computing device, and transmitting a transaction approval request to the trusted device; and in response to receiving information corresponding to an approval of the transaction from the trusted device, transmitting a payment from the user account to an account associated with the merchant device” are limitations, which when considered as an ordered combination, are indicative of integration into a practical application.  Similar reasoning and rationale apply to the other independent claims 8, and 15.  
For these reasons, independent claims 1, 8, and 15 are deemed patent eligible under 35 U.S.C. 101.  Dependent claims 2-7, 9-14, and 16-20 are deemed patent eligible by virtue of dependency on an independent claim deemed patent eligible under 35 U.S.C. 101. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Sarin (US 2017/0178090) teaches system for offline transactions using a primary or secondary coupled electronic device.
Ben Ayed (US 8,905,303) teaches method for adaptive wireless payments using a smart phone to communicate with another smart phone to make a peer to peer payment.
Alberth (US 7,822,644) teaches wherein a 1st device detects a 2nd related device and authorizes communication with a 3rd device for payment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. S./
Examiner, Art Unit 3695
3/18/2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
March 22, 2021